Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
Reiteramos nuestro criterio disidente expuesto en Pueblo v. Negrón Martínez I, 143 D.P.R. 1 (1997), en cuanto a que fue válido el allanamiento realizado el 4 de febrero de 1993 en la residencia de los acusados Negrón-Torres, en virtud de la orden judicial.
Aclarado este extremo, no tenemos dificultad alguna en reconocer la aplicación directa a nuestro ordenamiento de la regla general establecida en United States v. James Daniel Good Real Property, 510 U.S. 43 (1993), de que para confiscar un bien inmueble es menester una vista judicial previa, con notificación a sus dueños.
Decimos regla general, ya que dicha decisión reconoció posibles excepciones para el Estado prescindir de ese trá-mite y, a posteriori, justificar la confiscación, si a la luz de las circunstancias implicadas demuestra no haber tenido disponibles métodos menos restrictivos o que eran insufi-cientes para proteger satisfactoriamente los intereses gubernamentales. Según esta óptica, entre otras, cabrían las excepciones siguientes: la inminente pérdida de la pro-piedad mediante una posible venta, de su faz válida, a un tercero inocente que esté protegido al amparo de los prin-cipios del derecho registral; la destrucción física de la pro-piedad; su uso continuo para fines delictivos e ilícitos (tales como punto de drogas, imprenta de bolita, etc.), sin que exista tiempo para obtener una orden judicial de registro y allanamiento.
*895— O —